UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7200


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

REGINALD ANTHONY FALICE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:98-cr-00244-GCM-1)


Submitted: January 19, 2021                                       Decided: January 22, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Reginald Anthony Falice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald Anthony Falice—a federal prisoner who was convicted and sentenced in

the Western District of North Carolina but is incarcerated in the Southern District of

Illinois—filed a motion in the North Carolina district court seeking an order curtailing the

collection by the Bureau of Prisons (BOP) of payments toward his criminal monetary

penalties during the COVID-19 pandemic. The district court denied Falice’s motion, and

Falice appeals.

       We conclude that Falice’s motion challenging the BOP’s execution of his sentence

was, in substance, a habeas petition under 28 U.S.C. § 2241. See Fontanez v. O’Brien,

807 F.3d 84, 87 (4th Cir. 2015) (attacks on execution of sentence properly raised in § 2241

petition). The only proper respondent, however, to a prisoner’s § 2241 petition is the

prisoner’s immediate custodian, and a district court may only grant habeas relief within its

jurisdiction. See 28 U.S.C. § 2241(a); Rumsfeld v. Padilla, 542 U.S. 426, 434-35, 442

(2004). Because Falice is incarcerated in the Southern District of Illinois, jurisdiction over

his § 2241 petition lies in that district—not in the district court below. See Padilla,

542 U.S. at 442-43.

       Accordingly, we vacate the district court’s order and remand for the district court to

determine whether transferring Falice’s § 2241 petition would serve the interest of justice,

see 28 U.S.C. §§ 1406(a), 1631, or whether the petition is more appropriately dismissed

without prejudice to his refiling it, if he wishes, in the appropriate district court.

We dispense with oral argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would not aid the decisional

process.

                                                        VACATED AND REMANDED




                                          3